MEMORANDUM**
The Board of Immigration Appeals did not abuse its discretion in denying petitioner’s motion to reopen because petitioner has not demonstrated prejudice as a result of former counsel’s alleged ineffective assistance of counsel. See Iturribarria v. INS, 321 F.3d 889 (9th Cir.2003). *621For this reason, petitioner’s constitutional claims also fail. Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate. To the extent petitioner requests voluntary departure, that request is denied because the agency did not grant petitioner voluntary departure.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.